clear
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Claims 1, 9, 13 and 16 have been amended.  Claims 1-20 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 16, the claims recite the limitation, “resizing/resize an outroute carrier…” (Emphasis added).  It is unclear what aspect(s) of the outroute carrier is being resized.  For purposes of examination, the Examiner has interpreted the resizing to comprise uplink power, symbol rate, bandwidth.

Regarding claims 2-15 and 17-20, claims 2-15 each depend on independent claim 1, and claims 17-20 each depend on independent claim 16 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Wright et.al. (US Patent No. 6760566, hereinafter, “Wright”) in view of Laufer (US Patent Application Publication, 2011/0021137, hereinafter, “Laufer”).
Regarding claim 1, Wright teaches:
A non-transient computer-readable storage medium (Wright: NCC [network control center; i.e., gateway] memory 216.  Figs. 2, 3 and ¶ [Column 4, lines 21-27])  having instructions embodied thereon, the instructions being executable by one or more processors (Wright: NCC processor 218.  Figs. 2, 3 and ¶ [Column 4, lines 21-27]) to perform a method for resizing an outroute carrier from a gateway to a terminal population (Wright: the NCC 360 [i.e., gateway] sends a traffic burst containing the uplink power offset value to the UETs 301-305 [User Earth Terminals; i.e., terminal population] ... The UETs 301-305 receive the uplink power offset value from the satellite 370 and adjust their respective local uplink power offset values [i.e., resizing the outroute carrier]. Thus, the system adapts the uplink power offset values to changing communication conditions].  Fig. 3 and ¶ [Column 9, lines 50-59]), the method comprising: 
determining, at the gateway, an insufficiency (Wright: To adapt the uplink power level threshold to changing communication conditions, such as a dynamic interference environment, the NCC 110 [i.e., gateway] polls the UETs 140 for uplink power level information (also referred to herein as UET power profile information). The NCC 110 may perform this adaptive function ... may be triggered by some condition, such as a detected shift in antenna beam pointing, a substantial shift in atmospheric conditions, or a degradation in overall system performance [i.e., insufficiency].  ¶ [Column 6, lines 33-41]) based on an Uplink Power Control (ULPC) function in conjunction with an adaptive coding and modulation (ACM) function (Wright: Uplink power threshold adjustments are preferably determined using the same type of coding (for example, C1) as employed in the transmission of synch bursts ... One uplink power offset value may be determined for each type of coding that differs from the type of coding employed for the transmission of synch bursts [i.e., based on uplink power control function and adaptive coding and modulation function].  ¶ [Column 8, lines 56-67]) failing to maintain the outroute carrier in operation for the terminal population (Wright: The uplink power offsets [i.e., for outroute carrier in operation] are used by the UETs 301-305 [i.e., terminal population] to determine the uplink power level for transmission of traffic bursts at the initiation of a data transmission.  ¶ [Column 8, lines 56-67]).
Although Wright teaches a network control center (i.e., gateway) sending update uplink power offsets to user terminals to adjust their uplink power due to degradation in system performance due to changes in atmospheric conditions,  Wright does not explicitly teach:
downsizing, at the gateway based on the insufficiency, the outroute carrier by decreasing a symbol rate of the outroute carrier from the gateway for the terminal population while maintaining an aggregate carrier output power level to increase an outroute carrier margin,
wherein the insufficiency is based on a fade. 
However, in the same field of endeavor, Laufer teaches:
downsizing, at the gateway based on the insufficiency, the outroute carrier by decreasing a symbol rate of the outroute carrier (Laufer: service continuity is achieved, during rain fades, by reducing user bits [i.e., downsizing/decreasing symbol rate] while increasing, at the same time, the FEC redundancy and/or modulation ruggedness.  Fig. 4 and ¶ [0193].  Laufer further teaches a relationship, for which the Examiner interprets, that the symbol rate (Rs) is likewise reduced if the bit rate (Rb), corresponding the user bits, is reduced; i.e.,  (Laufer, ¶ [0126]: Rb = Rs * (MOD*COD)), where Rs is the symbol rate in symbols per second, and Rb is the bit rate in bits per second) from the gateway for the terminal population while maintaining an aggregate carrier output power level (Laufer: The uplink control is designed to maintain constant satellite transmitted power at all weather conditions by adapting the transmitted carrier level to the uplink rain attenuation.  ¶ [0191]) to increase an outroute carrier margin (Laufer: service continuity is achieved, during rain fades, by reducing user bits while increasing, at the same time, the FEC redundancy and/or modulation ruggedness [i.e., carrier margin].  Fig. 4 and ¶ [0193]),
wherein the insufficiency is based on a fade (Laufer: Therefore, service continuity is achieved, during rain fades...  ¶ [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright to include the features as taught by Laufer above in order to achieve service continuity during rain fades. (Laufer, ¶ [0193]).

Regarding claim 8, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Laufer further teaches:
wherein the determining of the insufficiency is based on an average Modulation and Coding (MODCOD) value of at least a minimum of the terminal population (Laufer: the terminals may have to be moved among carriers with different MODCODs or instantaneous transmission rate when the controller decides to change their MODCOD or their instantaneous transmission rate.  ¶ [0112]) reaching a threshold MODCOD value (Laufer: When rain fading [i.e., insufficiency]  starts the VSAT initially requests increasing its power. If all VSAT EIRP is exploited, and it is above CIR, and still need more power to achieve the desired Eb/No for its current MODCOD, it will reduce data rate down to CIR, and then if further compensation is required it will reduce the MODCOD.  ¶ [0118].  Laufer: At greater attenuations [i.e., insufficiency] lower level modulation is used to compensate for the greater attenuation [MODCOD values are shown in Tables 2 and 3].  Tables 2, 3 and ¶ [0053]), and the insufficiency expires or is reduced based on the average MODCOD reaching a differential threshold MODCOD value (Laufer: When the rain fading decreases, if the data rate is below CR and it requests to increase data rate, the controller will increase its data rate (TRC) until it reaches CR and if there is still available EIRP to support a jump due to changing MODCOD, the MODCOD will be increased for saving bandwidth.  ¶ [0118].  Laufer: at low attenuation (good weather) high level modulation is used to obtain a high bandwidth channel [MODCOD values are shown in Tables 2 and 3].  Tables 2, 3 and ¶ [0053]).
The rationale and motivation for adding this teaching of Laufer is the same as the rationale and motivation for Claim 1.  

Regarding claim 16, Wright teaches:
A satellite communication system (Wright: FIG. 3 illustrates an exemplary satellite communication system 300 implementing power threshold leveling.  Fig. 3 and ¶ [Column 8, lines 28-29])  to resize an outroute carrier from a gateway to a terminal population, the satellite communication system comprising (Wright: the NCC 360 [i.e., gateway] sends a traffic burst containing the uplink power offset value to the UETs 301-305 [User Earth Terminals; i.e., terminal population] ... The UETs 301-305 receive the uplink power offset value from the satellite 370 and adjust their respective local uplink power offset values [i.e., resize the outroute carrier]. Thus, the system adapts the uplink power offset values to changing communication conditions].  Fig. 3 and ¶ [Column 9, lines 50-59]): 
an Uplink Power Control (ULPC) function in conjunction with an adaptive coding and modulation (ACM) function (Wright: Uplink power threshold adjustments are preferably determined using the same type of coding (for example, C1) as employed in the transmission of synch bursts ... One uplink power offset value may be determined for each type of coding that differs from the type of coding employed for the transmission of synch bursts [i.e., uplink power control function and adaptive coding and modulation function].  ¶ [Column 8, lines 56-67]), at the gateway, failing to maintain the outroute carrier in operation for the terminal population (Wright: The uplink power offsets [i.e., for outroute carrier in operation] are used by the UETs 301-305 [i.e., terminal population] to determine the uplink power level for transmission of traffic bursts at the initiation of a data transmission.  ¶ [Column 8, lines 56-67]) based on an insufficiency (Wright: To adapt the uplink power level threshold to changing communication conditions, such as a dynamic interference environment, the NCC 110 [i.e., gateway] polls the UETs 140 for uplink power level information (also referred to herein as UET power profile information). The NCC 110 may perform this adaptive function ... may be triggered by some condition, such as a detected shift in antenna beam pointing, a substantial shift in atmospheric conditions, or a degradation in overall system performance [i.e., insufficiency].  ¶ [Column 6, lines 33-41]).
Although Wright teaches a network control center (i.e., gateway) sending update uplink power offsets to user terminals to adjust their uplink power due to degradation in system performance due to changes in atmospheric conditions,  Wright does not explicitly teach:
a carrier size function, at the gateway based on the insufficiency, to downsize the outroute carrier for the terminal population by decreasing a symbol rate of the outroute carrier  from the gateway while maintaining an aggregate carrier output power level to increase an outroute carrier margin,
wherein the insufficiency is based on a fade. 
However, in the same field of endeavor, Laufer teaches:
a carrier size function (Laufer: The ACM modulator.  Fig. 4 and ¶ [0193]), at the gateway based on the insufficiency, to downsize the outroute carrier for the terminal population by decreasing a symbol rate of the outroute carrier (Laufer: service continuity is achieved, during rain fades, by reducing user bits [i.e., downsizing/decreasing symbol rate] while increasing, at the same time, the FEC redundancy and/or modulation ruggedness.  Fig. 4 and ¶ [0193].  Laufer further teaches a relationship, for which the Examiner interprets, that the symbol rate (Rs) is likewise reduced if the bit rate (Rb), corresponding the user bits, is reduced; i.e.,  (Laufer, ¶ [0126]: Rb = Rs * (MOD*COD)), where Rs is the symbol rate in symbols per second, and Rb is the bit rate in bits per second) from the gateway while maintaining an aggregate carrier output power level (Laufer: The uplink control is designed to maintain constant satellite transmitted power at all weather conditions by adapting the transmitted carrier level to the uplink rain attenuation.  ¶ [0191]) to increase an outroute carrier margin (Laufer: service continuity is achieved, during rain fades, by reducing user bits while increasing, at the same time, the FEC redundancy and/or modulation ruggedness [i.e., carrier margin].  Fig. 4 and ¶ [0193]),
wherein the insufficiency is based on a fade (Laufer: Therefore, service continuity is achieved, during rain fades...  ¶ [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright to include the features as taught by Laufer above in order to achieve service continuity during rain fades. (Laufer, ¶ [0193]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Roos et.al. (US Patent Application Publication, 2013/0109299, hereinafter, “Roos”).
Regarding claim 2, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising selecting, at the gateway, a diversity gateway not subject to the fade; and when the diversity gateway is available, switching to the diversity gateway instead of the downsizing, wherein the fade of the outroute carrier is between a satellite and the gateway. 
However, in the same field of endeavor, Roos teaches:
further comprising selecting, at the gateway, a diversity gateway not subject to the fade (Roos: the Diversity Control function 403 may determine if the gateway N 401 [i.e., diversity gateway] is experiencing a service interruption such as rain fade.  Figs. 5, 7 and ¶ [0035]); and when the diversity gateway is available (Roos: Otherwise, flow proceeds to block 705 [i.e., diversity gateway is available].  Figs. 5, 7 and ¶ [0036]), switching to the diversity gateway instead of the downsizing (Roos: In block 705, a command may be issued to a TT&C station to make the satellite connect the user spot beam for the VSAT [Very Small Aperture Terminal] population with interrupted service to the diversity gateway [i.e., switching to the diversity gateway].  Figs. 5, 7 and ¶ [0037]), wherein the fade of the outroute carrier is between a satellite and the gateway (Roos: the rain 202 causes the gateway A 101 [i.e., the gateway] to experience rain fade [with respect to satellite 206].  Fig. 5 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Roos above in order to allow the users using the VSAT [Very Small Aperture Terminal] population to receive service. (Roos, ¶ [0037]).

Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Lucidarme et.al. (US Patent No.  6704546, hereinafter, “Lucidarme”).
Regarding claim 3, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the downsizing decreases a range of a frequency band of the outroute carrier in one or more steps while maintaining a center frequency of the frequency band. 
However, in the same field of endeavor, Lucidarme teaches:
wherein the downsizing decreases a range of a frequency band (Lucidarme: the FAM 466 [frequency allocation manager] may try a narrower bandwidth.  Fig. 7 and [Column 10, lines 40-47]) of the outroute carrier in one or more steps while maintaining a center frequency of the frequency band (Lucidarme: the FAM 466 [frequency allocation manager] may try a narrower bandwidth  ... If during the transmission signal quality reduces, the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Regarding claim 5, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising upsizing, at the gateway, the outroute carrier by increasing a range of a frequency band of the outroute carrier in one or more steps while maintaining a center frequency of the frequency band, when the insufficiency expires or is reduced in scale wherein the determining further comprises determining that the insufficiency has expired. 
However, in the same field of endeavor, Lucidarme teaches:
further comprising upsizing, at the gateway, the outroute carrier by increasing a range of a frequency band (Lucidarme: the FAM 466 [frequency allocation manager] adjusts the bandwidth and power, e.g. makes the bandwidth wider...  Fig. 7 and [Column 10, lines 40-47]) of the outroute carrier in one or more steps while maintaining a center frequency of the frequency band (Lucidarme: the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]), when the insufficiency expires or is reduced in scale wherein the determining further comprises determining that the insufficiency has expired (Lucidarme: FAM 466 is able not only to set the centre frequency, bandwidth and power of a communication to provide reduce interference but is also able to adjust parameters of communications ... dynamically. When a request for a communication is received by transceiver 400, the FAM 466 determines a suitable bandwidth and power for the communication based on available data.  Fig. 7 and [Column 10, lines 22-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Regarding claim 18, Wright-Laufer discloses on the features with respect to claim 16 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the carrier size function upsizes the outroute carrier by increasing a range of a frequency band of the outroute carrier while maintaining a center frequency of the frequency band, when the insufficiency has expired or is reduced. 
However, in the same field of endeavor, Lucidarme teaches:
wherein the carrier size function upsizes the outroute carrier by increasing a range of a frequency band (Lucidarme: the FAM 466 [frequency allocation manager] adjusts the bandwidth and power, e.g. makes the bandwidth wider...  Fig. 7 and [Column 10, lines 40-47]) of the outroute carrier while maintaining a center frequency of the frequency band (Lucidarme: the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]), when the insufficiency has expired or is reduced (Lucidarme: FAM 466 is able not only to set the centre frequency, bandwidth and power of a communication to provide reduce interference but is also able to adjust parameters of communications ... dynamically. When a request for a communication is received by transceiver 400, the FAM 466 determines a suitable bandwidth and power for the communication based on available data.  Fig. 7 and [Column 10, lines 22-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Kimmich et.al. (US Patent Application Publication, 2010/0260259, hereinafter, “Kimmich”), further in view of Lucidarme et.al. (US Patent No.  6704546, hereinafter, “Lucidarme”).
Regarding claim 4, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the downsizing halves a range of a frequency band of the outroute carrier while maintaining a center frequency of the frequency band. 
However, in the same field of endeavor, Kimmich teaches:
wherein the downsizing halves a range of a frequency band of the outroute carrier (Kimmich: This configuration can reduce the bandwidth used to transmit the program (e.g., by 30-50%) relative to sending both layers with a robust modcode ... it is less likely that viewers of the program would perceive the loss of image fidelity during a rain fade.  ¶ [0194-0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Kimmich above in order to improve both the availability and the quality of network services in differing link conditions. (Kimmich, ¶ [0007]).
Wright-Laufer-Kimmich does not explicitly teach:
maintaining a center frequency of the frequency band. 
However, in the same field of endeavor, Lucidarme teaches:
maintaining a center frequency of the frequency band (Lucidarme: If during the transmission signal quality reduces, the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer-Kimmich to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Regarding claim 17, Wright-Laufer discloses on the features with respect to claim 16 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the carrier size function halves a range of a frequency band of the outroute carrier while maintaining a center frequency of the frequency band. 
However, in the same field of endeavor, Kimmich teaches:
wherein the carrier size function halves a range of a frequency band of the outroute carrier (Kimmich: This configuration can reduce the bandwidth used to transmit the program (e.g., by 30-50%) relative to sending both layers with a robust modcode ... it is less likely that viewers of the program would perceive the loss of image fidelity during a rain fade.  ¶ [0194-0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Kimmich above in order to improve both the availability and the quality of network services in differing link conditions. (Kimmich, ¶ [0007]).
Wright-Laufer-Kimmich does not explicitly teach:
maintaining a center frequency of the frequency band. 
However, in the same field of endeavor, Lucidarme teaches:
maintaining a center frequency of the frequency band (Lucidarme: If during the transmission signal quality reduces, the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer-Kimmich to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Claims 6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Krebs et.al. (US Patent Application Publication, 2003/0054816, hereinafter, “Krebs”).
Regarding claim 6, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
wherein a provisioning of the outroute carrier comprises multiple outroute carriers for a beam, and the determining and the downsizing are performed independently for each of the multiple outroute carriers. 
However, in the same field of endeavor, Krebs teaches:
wherein a provisioning of the outroute carrier comprises multiple outroute carriers for a beam, and the determining and the downsizing are performed independently for each of the multiple outroute carriers (Krebs: Specifically, the power, bandwidth and frequency remain constant, while the bandwidth efficient modulation scheme is adjusted to change the information throughput rate and account for signal-to-noise reductions caused by rain fading ... The information throughput adaptation of the present invention can be performed autonomously on a link-by-link basis.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Krebs above in order to mitigate the rain fading that occurs over satellite links. (Krebs, ¶ [0045]).

Regarding claim 10, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising transmitting a resize steps information, from the gateway to the terminal population, included in a system information. 
However, in the same field of endeavor, Krebs teaches:
further comprising transmitting a resize steps information, from the gateway to the terminal population, included in a system information (Krebs: When an earth station hub [i.e., gateway] determines that a state change [i.e., resizing] is needed (based on received votes), the earth station hub broadcasts a State Change Announcement (SCA) [i.e., system information], which identifies the next state and a time epoch for the state change. Remote terminal LPMs [link performance manager, i.e., of terminal population] receive the SCA, and respond accordingly.  Figs. 2, 4 and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Krebs above in order to mitigate the rain fading that occurs over satellite links. (Krebs, ¶ [0045]).

Regarding claim 19, Wright-Laufer discloses on the features with respect to claim 16 as outlined above.
Wright-Laufer does not explicitly teach:
wherein a provisioning of the outroute carrier comprises multiple outroute carriers for a beam, and the carrier size function determines a respective insufficiency for each of the multiple outroute carriers and independently downsizes the multiple outroute carriers based on the respective insufficiency. 
However, in the same field of endeavor, Krebs teaches:
wherein a provisioning of the outroute carrier comprises multiple outroute carriers for a beam, and the carrier size function determines a respective insufficiency for each of the multiple outroute carriers (Krebs: The information throughput adaptation of the present invention can be performed autonomously on a link-by-link basis.  ¶ [0044]) and independently downsizes the multiple outroute carriers based on the respective insufficiency (Krebs: Specifically, the power, bandwidth and frequency remain constant, while the bandwidth efficient modulation scheme is adjusted to change the information throughput rate and account for signal-to-noise reductions caused by rain fading.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Krebs above in order to mitigate the rain fading that occurs over satellite links. (Krebs, ¶ [0045]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Thompson et.al. (US Patent Application Publication, 20030073435, hereinafter, “Thompson”).
Regarding claim 7, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the determining of the insufficiency is based on the ULPC function reaching a threshold power and the insufficiency expires or is reduced based on the ULPC function dropping below the threshold power. 
However, in the same field of endeavor, Thompson teaches:
wherein the determining of the insufficiency is based on the ULPC function reaching a threshold power (Thompson: If the received power is peaked at its maximum value for many samples of the uplink power control message for the same channel, then there may be possible interference [i.e., insufficiency].  ¶ [0052]) and the insufficiency expires or is reduced based on the ULPC function dropping below the threshold power [The Examiner interprets that if the received power for the samples is not peaked at its maximum value, then there is not interference].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Thompson above in order to isolate and deactivate improperly operating satellite terminals in a satellite communications network. (Thompson, ¶ [0003]).

Regarding claim 20, Wright-Laufer discloses on the features with respect to claim 16 as outlined above.
Laufer further teaches:
wherein the insufficiency is based on an average Modulation and Coding (MODCOD) value of at least a minimum of the terminal population reaching a threshold MODCOD value (Laufer: When rain fading [i.e., insufficiency]  starts the VSAT initially requests increasing its power. If all VSAT EIRP is exploited, and it is above CIR, and still need more power to achieve the desired Eb/No for its current MODCOD, it will reduce data rate down to CIR, and then if further compensation is required it will reduce the MODCOD.  ¶ [0118].  Laufer: At greater attenuations [i.e., insufficiency] lower level modulation is used to compensate for the greater attenuation [MODCOD values are shown in Tables 2 and 3].  Tables 2, 3 and ¶ [0053]). 
Wright-Laufer does not explicitly teach:
wherein the insufficiency is based on the ULPC function reaching a threshold power. 
However, in the same field of endeavor, Thompson teaches:
wherein the insufficiency is based on the ULPC function reaching a threshold power (Thompson: If the received power is peaked at its maximum value for many samples of the uplink power control message for the same channel, then there may be possible interference [i.e., insufficiency].  ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Thompson above in order to isolate and deactivate improperly operating satellite terminals in a satellite communications network. (Thompson, ¶ [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Lundgren (US Patent No. 3706037, hereinafter, “Lundgren”).
Regarding claim 9, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
wherein the determining of the insufficiency is based on anticipating an outage due to predicted weather at a locus of the terminal population. 
However, in the same field of endeavor, Lundgren teaches:
wherein the determining of the insufficiency is based on anticipating an outage due to predicted weather at a locus of the terminal population (Lundgren: FIG. 8 is a representation of one terminal station 71 in a coverage zone in the northern hemisphere of the earth and two diversity satellites S1 and S2 on their respective FIG. 8 loci 72 and 73 at solar noon at the mean longitude of S1. At terminal 71 the decreasing southern declination of the sun's rays causes the sun to appear to move gradually from the southern sky to the northern sky in the spring [i.e., anticipating] so that terminal 71 first suffers sun-transits [i.e., insufficiency] of satellite S2 until the outage regions for satellite S2 pass southward of the latitude of terminal 71. Then the terminal suffers the sun-transits of satellite S1.  Fig. 8 and ¶ [Column 11, lines 4-17]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Lundgren above in order to provide continuous high-quality service to a specific region on the earth. (Lundgren, ¶ [Column 1, lines 30-34]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Krebs et.al. (US Patent Application Publication, 2003/0054816, hereinafter, “Krebs”), further in view of Roos et.al. (US Patent Application Publication, 2013/0109299, hereinafter, “Roos”).
Regarding claim 11, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising transmitting a resize steps information, from the gateway to the terminal population, via a neighboring beam adjacent to a beam comprising the outroute carrier, where the neighboring beam is transmitted from a second gateway other than the gateway. 
However, in the same field of endeavor, Krebs teaches:
further comprising transmitting a resize steps information, from the gateway to the terminal population (Krebs: When an earth station hub [i.e., gateway] determines that a state change [i.e., resizing] is needed (based on received votes), the earth station hub broadcasts a State Change Announcement (SCA) [i.e., resize steps information], which identifies the next state and a time epoch for the state change. Remote terminal LPMs [link performance manager, i.e., of terminal population] receive the SCA, and respond accordingly.  Figs. 2, 4 and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Krebs above in order to mitigate the rain fading that occurs over satellite links. (Krebs, ¶ [0045]).
Wright-Laufer-Krebs does not explicitly teach:
via a neighboring beam adjacent to a beam comprising the outroute carrier, where the neighboring beam is transmitted from a second gateway other than the gateway. 
However, in the same field of endeavor, Roos teaches:
via a neighboring beam adjacent to a beam comprising the outroute carrier, where the neighboring beam is transmitted from a second gateway other than the gateway (Roos: In the event of a service interruption, such as rain fade, at the site of the gateway A 101 or the gateway B 109 [i.e., the gateway], the gateway spot beam N 404 [i.e., neighboring beam] may be automatically be connected to the user spot beam set normally connected to the gateway experiencing a service interruption and may provide service to the VSAT population [i.e., terminal population] located in those user spot beams using the gateway N 401 [i.e., second gateway] and the RFT N 402 located within gateway spot beam N 404.  Fig. 4 and ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer-Krebs to include the features as taught by Roos above in order to allow the users using the VSAT [Very Small Aperture Terminal] population to receive service. (Roos, ¶ [0037]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Torres et.al. (US Patent Application Publication, 2013/0135996, hereinafter, “Torres”).
Regarding claim 12, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising throttling, at the gateway, a streaming and bulk traffic to be conveyed by the outroute carrier to improve conveyance of an interactive traffic to be conveyed by the outroute carrier, and subsequently decreasing the throttling when the insufficiency expires or is reduced. 
However, in the same field of endeavor, Torres teaches:
further comprising throttling, at the gateway, a streaming and bulk traffic (Torres: The timer of a MODCOD queue may be adjusted based on the first packet of a certain priority in the MODCOD queue. For lower priority packets [Multicast (Broadcast), Streaming and Bulk traffic, ¶ [0081]] from the NRT traffic 201, the timer may be longer [i.e., throttling], for example, 50 ms up to 200 ms.  Fig. 7 and ¶ [0117]) to be conveyed by the outroute carrier to improve conveyance of an interactive traffic to be conveyed by the outroute carrier, and subsequently decreasing the throttling when the insufficiency expires or is reduced (Torres: The timer of a MODCOD queue may be adjusted based on the first packet of a certain priority in the MODCOD queue ... if an interactive packet is placed in the front of MODCOD queue, the timer of this MODCOD queue may be associated with this interactive packet. When the timer expires, the data in the MODCOD queue, together with some data that can be borrowed from other MODCOD queues, may be used to form a code block and be moved into the code block buffer 204. The timer may be set to, for example, 15 ms by default.  Fig. 7 and ¶ [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Torres above in order to efficiently utilize the available bandwidth. (Torres, ¶ [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Roy (US Patent Application Publication, 20180152351, hereinafter, “Roy”), further in view of Lucidarme et.al. (US Patent No.  6704546, hereinafter, “Lucidarme”).
Regarding claim 13, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
	proportionally adjusting minimum guaranteed bandwidths for each guaranteed bandwidth in megabits per second (Mbps).
However, in the same field of endeavor, Roy teaches:
	proportionally adjusting minimum guaranteed bandwidths for each guaranteed bandwidth in megabits per second (Mbps) (Roy: A proportional ratio is calculated for each VNO [xxx] across beams by using the total per VNO per beam number of terminals. For example, if a VNO has aggregated minimum subscription of activated ACBR/CIR [adaptive Constant Bit Rate / Committed Information Rate] terminals on three beams and the aggregated number of these on three beams are 10 Mbps, 30 Mbps and 60 Mbps respectively [Committed Information Rate is equated to the minimum guaranteed bandwidth].  ¶ [0081])  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Roy above in order ensure bandwidth should generally always be available. (Roy, ¶ [0084]).
Wright-Laufer-Roy does not explicitly teach:
further comprising proportionally adjusting minimum guaranteed bandwidths for each guaranteed bandwidth that has traffic to be conveyed by the outroute carrier, and subsequently restoring the guaranteed bandwidths when the insufficiency expires or is reduced. 
However, in the same field of endeavor, Lucidarme teaches:
further comprising proportionally adjusting minimum guaranteed bandwidths for each guaranteed bandwidth that has traffic to be conveyed by the outroute carrier (Lucidarme: the FAM 466 [frequency allocation manager] may try a narrower bandwidth  ... If during the transmission signal quality reduces, the FAM 466 may first adjust the power and bandwidth keeping the same centre frequency.  Fig. 7 and [Column 10, lines 40-47]), and subsequently restoring the guaranteed bandwidths when the insufficiency expires or is reduced (Lucidarme: FAM 466 is able not only to set the centre frequency, bandwidth and power of a communication to provide reduce interference but is also able to adjust parameters of communications ... dynamically. When a request for a communication is received by transceiver 400, the FAM 466 determines a suitable bandwidth and power for the communication based on available data... the FAM 466 [frequency allocation manager] adjusts the bandwidth and power, e.g. makes the bandwidth wider [i.e., restoring to the original bandwidth].  Fig. 7 and [Column 10, lines 22-28, 40-47]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer-Roy to include the features as taught by Lucidarme above in order to improve transmission signal quality. (Lucidarme, [Column 10, lines 42-47]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Laufer in view of Choquette (US Patent Application Publication, 2018/0167133, hereinafter, “Choquette”).
Regarding claim 14, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Wright-Laufer does not explicitly teach:
further comprising enabling a very robust MODCOD value for the outroute carrier prior to the downsizing; and disabling the very robust MODCOD value for the outroute carrier after the downsizing. 
However, in the same field of endeavor, Choquette teaches:
further comprising enabling a very robust MODCOD value for the outroute carrier prior to the downsizing (Choquette: when a transmission path is experiencing some weather attenuation on the uplink to satellite 130 or the downlink from satellite 130, ACM link adaptation might cause a robust ModCod providing relatively high link margin to be used.  ¶ [0043]); and disabling the very robust MODCOD value for the outroute carrier after the downsizing (Choquette: As the weather improves and attenuation lessens, ACM link adaptation might cause a less robust ModCod to be used.  ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Choquette above in order for link traffic capacity to be dynamically adapted to link quality. (Choquette, ¶ [0043]).

Regarding claim 15, Wright-Laufer discloses on the features with respect to claim 1 as outlined above.
Laufer further teaches:
when the downsizing of the outroute carrier has reached a threshold resize step information (Laufer: When rain fading [i.e., insufficiency]  starts the VSAT initially requests increasing its power. If all VSAT EIRP is exploited, and it is above CIR, and still need more power to achieve the desired Eb/No for its current MODCOD, it will reduce data rate down to CIR [i.e., threshold resize step information], and then if further compensation is required it will reduce the MODCOD.  ¶ [0118]).
Wright-Laufer does not explicitly teach:
enabling a very robust MODCOD value for the outroute carrier.  
However, in the same field of endeavor, Choquette teaches:
enabling a very robust MODCOD value for the outroute carrier (Choquette: when a transmission path is experiencing some weather attenuation on the uplink to satellite 130 or the downlink from satellite 130, ACM link adaptation might cause a robust ModCod providing relatively high link margin to be used.  ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright-Laufer to include the features as taught by Choquette above in order for link traffic capacity to be dynamically adapted to link quality. (Choquette, ¶ [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416